UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-1555


DARRYL EL,

                Plaintiff - Appellant,

          v.

MAX    DAETWYLER    CORPORATION;    DON     BERGHOLZ;     WALTER
SIEGENTHALER,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:09-cv-00415-MOC-DCK)


Submitted:   October 18, 2011             Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl El, Appellant Pro Se.       Thomas Pearson Holderness,
ROBINSON, BRADSHAW & HINSON, PA, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darryl    El   appeals       the   district   court’s   order

dismissing his action filed under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West

2003 & Supp. 2011).      We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.    El v. Max Daetwyler Corp., No. 3:09-cv-

00415-MOC-DCK (W.D.N.C. May 9, 2011).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                   2